Exhibit 10.5

 

EXECUTION COPY

 

FOURTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

FOURTH AMENDMENT, dated as of June 29, 2012 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, and as further amended
by that certain letter dated April 27, 2012 (the “Existing Master Repurchase
Agreement”), by and among Excel Mortgage Servicing, Inc., a California
corporation, with an address at 19500 Jamboree Road #400, Irvine, California
92612, as a seller (“Excel”), AmeriHome Mortgage Corporation, a Michigan
corporation, with an address at 2141 W. Bristol Road, Flint, Michigan 48507, as
a seller (“AmeriHome”) (Excel and AmeriHome are individually and collectively
referred to herein as “Seller”), and Customers Bank, a Pennsylvania
state-chartered bank, with an address at 99 Bridge Street, Phoenixville,
Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.             The following definitions contained in Section 1 (Definitions) of
the Existing Master Repurchase Agreement are hereby deleted and replaced in
their entirety by the following:

 

“Maximum Aggregate Purchase Price” means Forty Million and 00/100 Dollars
($40,000,000.00).

 

“Termination Date” means June 28, 2013, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.             Ratification.  Except as expressly affected by the provisions
hereof, the Existing Master Repurchase Agreement, as amended, shall remain in
full force and effect in accordance with its terms and ratified and confirmed by
the parties hereto.  On and after the date hereof, each reference in the
Existing Master Repurchase Agreement to “the Agreement”, “hereunder”, “herein”
or words of like import shall mean and be a reference to the Agreement as
amended by this Amendment.

 

2.             Limited Scope.  This Amendment is specific to the circumstances
described above and does not imply any future amendment or waiver of rights of
the Buyer and the Seller under the Existing Master Repurchase Agreement.

 

3.             Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.             Caption.  The captions in the Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

6.             Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

 

 

Signature Page to Fourth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------